
	
		II
		112th CONGRESS
		1st Session
		S. 1378
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2011
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure that Social Security and Tier 1 Railroad
		  Retirement benefits are properly taken into account for purposes of determining
		  eligibility for Medicaid and for the refundable credit for coverage under a
		  qualified health plan.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Savings Through Eligibility
			 Fairness Act.
		2.Inclusion of
			 Social Security and Tier 1 Railroad Retirement Benefits in calculations of
			 modified adjusted gross income
			(a)In
			 generalSubparagraph (B) of section 36B(d)(2) of the Internal
			 Revenue Code of 1986 is amended—
				(1)in clause (i), by
			 striking and after the comma;
				(2)in clause (ii),
			 by striking the period at the end and inserting , and;
			 and
				(3)by adding at the
			 end the following:
					
						(iii)an amount equal
				to the portion of the taxpayer's social security benefits (as defined in
				section 86(d)) which is not included in gross income under section 86 for the
				taxable
				year.
						.
				(b)Requiring
			 savings To be used for deficit reduction
				(1)PAYGO
			 scorecardThe budgetary effects of this Act shall not be entered
			 on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory
			 Pay-As-You-Go Act of 2010.
				(2)Senate PAYGO
			 scorecardThe budgetary effects of this Act shall not be recorded
			 on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res.
			 21 (110th Congress).
				(c)Effective
			 dateThe amendments made by this Act shall apply to taxable years
			 ending after December 31, 2013.
			
